FILED
                                                                   MAY 19, 2020
                                                           In the Office of the Clerk of Court
                                                          WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                            )         No. 36593-0-III
                                                )
                       Respondent,              )
                                                )
       v.                                       )         UNPUBLISHED OPINION
                                                )
DON PHILLIP STENTZ,                             )
                                                )
                       Appellant.               )

       PENNELL, C.J. — Don Phillip Stentz appeals his conviction for residential

burglary, arguing the trial court lacked a factual basis to accept his Alford 1 plea.

Finding no error, we affirm.

                                           FACTS

       Mr. Stentz was charged with six felonies related to theft of property from his

estranged wife’s home. Mr. Stentz was in custody at the time of the thefts. The State’s



       1
           North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970).
No. 36593-0-III
State v. Stentz


theory was that Mr. Stentz was responsible for the break-in because he directed his

former cellmate to commit the crime.

       The parties reached an agreement whereby Mr. Stentz would plead guilty to two

felonies: residential burglary and violation of a no-contact order. Mr. Stentz admitted to

the no-contact order violation, but entered an Alford plea as to the burglary. He agreed

the trial court could refer to the State’s probable cause statement and/or police reports as

the factual basis for his burglary plea.

       The probable cause affidavit recounted that Mr. Stentz had instructed his former

cellmate to take property from the home of his estranged wife, including a vehicle and

boat parked at the property, and a black duffel bag and two firearms stored in the

basement. It further alleged he had drawn for his cellmate a map of the property, advised

them of his wife’s work hours, and told them what to do with the property after its

acquisition.

       During the change of plea colloquy, the prosecuting attorney summarized the

factual basis for Mr. Stentz’s burglary plea. The prosecutor clarified that Mr. Stentz was

not alleged to have been present at the scene of the burglary. Instead, the State’s evidence

was that Mr. Stentz recruited his former cellmate to unlawfully enter his wife’s residence

and purloin several pieces of property.



                                              2
No. 36593-0-III
State v. Stentz


       The trial court accepted Mr. Stentz’s pleas and imposed a total sentence of 84

months’ imprisonment. Mr. Stentz now appeals, arguing the trial court lacked a factual

basis for accepting his Alford plea to residential burglary.

                                        ANALYSIS 2

       A trial court “shall not enter a judgment upon a plea of guilty unless it is satisfied

that there is a factual basis for the plea.” CrR 4.2(d). This responsibility has particular

importance in the Alford context, where a defendant seeks to plead guilty despite

maintaining innocence. State v. D.T.M., 78 Wn. App. 216, 220, 896 P.2d 108 (1995).

In assessing the factual basis for a plea, the court may look to any reliable source of

information on the record, including a prosecutor’s proffer regarding expected evidence

at trial. State v. Newton, 87 Wn.2d 363, 369-70, 552 P.2d 682 (1976).

       Mr. Stentz argues the facts proffered in support of his Alford plea were inadequate

because the information charged him as a principal, not an accomplice, and no facts in the

record support finding him guilty as such.

       Mr. Stentz’s argument is contrary to Washington’s law on accomplice liability.

“The complicity rule in Washington is that any person who participates in the commission



       2
        Mr. Stentz has filed a one-page statement of additional grounds for review
under RAP 10.10, indicating he is satisfied with the briefing submitted by his attorney.
Our analysis is therefore guided solely by the issues raised through counsel.

                                               3
No. 36593-0-III
State v. Stentz


of the crime is guilty of the crime and is charged as a principal.” State v. Silva-Baltazar,

125 Wn.2d 472, 480, 886 P.2d 138 (1994); see also RCW 9A.08.020. The State need not

specify in its charging document that the defendant’s guilt is based on accomplice liability.

Instead, “an information that charges an accused as a principal adequately apprises [them]

of [their] potential liability as an accomplice.” State v. Lynch, 93 Wn. App. 716, 722, 970

P.2d 769 (1999). Given the state of the law, the fact that Mr. Stentz was not present at

the time of the crime did not render the State’s facts insufficient to justify acceptance of

his plea. Any confusion on the State’s theory of liability was clarified at the time of Mr.

Stentz’s plea.

       Mr. Stentz also claims the evidence submitted in support of his plea failed to show

he directed his former cellmate to steal property from inside the home of his estranged

wife. According to Mr. Stentz, the facts showed he told his cellmate to only take property

located outside.

       Mr. Stentz’s characterization of the record is inaccurate. According to the affidavit

of probable cause, Mr. Stentz specifically instructed his former cellmate to go into the

basement of his wife’s residence and purloin a duffel bag and firearms. This was

sufficient to justify a judgment of conviction for residential burglary.




                                              4
No. 36593-0-III
State v. Stentz


                                    CONCLUSION

       The judgment of conviction is affirmed.

       A majority of the panel has determined this opinion will not be printed in

the Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                          _________________________________
                                          Pennell, C.J.

WE CONCUR:



______________________________
Siddoway, J.



______________________________
Lawrence-Berrey, J.




                                            5